 1   PETER KMETO
     State Bar #78827
 2   1001 G Street, Suite 205
     Sacramento, CA 95814
 3   (916)444-7420; FAX: (916) 914-2357
     email: pkmeto@sbcglobal.net
 4
     Attorney for Defendant: ADEDAYO AGBAYEWA
 5

 6                     IN THE UNITED STATES DISTRICT COURT

 7                  FOR THE EASTERN DISTRICT OF CALIFORNIA

 8   UNITED STATES OF AMERICA,                   2:18-CR-00127 WBS

                 Plaintiff,
 9
                                                 STIPULATION REGARDING
     vs.
10                                               CONTINUANCE OF SENTENCING;
                                                 [PROPOSED] ORDER
     ADEDAYO AGBAYEWA,
11
                 Defendant
12

13

14

15               Defendant: ADEDAYO AGBAYEWA, through his attorney, PETER

16   KMETO, and the United States of America, through its counsel of record,
17   CHRISTINA McCALL, stipulate and agree to the following:
18               1. By previous order, this matter was set for status conference as to
19   setting sentencing dates on March 9, 2020.
20
                                             1
21

22

23
 1                2. By this stipulation, the parties now move to continue the status

 2   conference for setting sentencing dates until December 14, 2020.

 3                3. The parties agree and stipulate that this continuance will provide

 4   both parties additional time to prepare for sentencing by, inter alia, researching

 5   issues pertinent to making a recommendation to the Court for a proposed

 6   sentence. Certain related matters will likely be concluded and/or public by that

 7   point, enabling the parties in this matter to set a sentencing schedule that will

 8   allow for provision of all pertinent information to the Court.

 9                IT IS SO STIPULATED.

10

11                Dated: January 29, 2020           /s/ CHRISTINA McCALL
                                                    Assistant US Attorney
12                                                  Attorney for Plaintiff

13                Dated: January 29, 2020           /s/ PETER KMETO
                                                    Attorney for Defendant
14                                                  ADEDAYO AGBAYEWA

15   /// ///

16   /// ///

17

18

19

20
                                               2
21

22

23
 1                                       ORDER

 2               UPON GOOD CAUSE SHOWN and the stipulation of the two parties

 3   IT IS ORDERED that the HEARING FOR SETTING JUDGMENT AND

 4   SENTENCING in the above entitled matter be continued to December 14, 2020

 5   at 9:00 a.m., as set forth above.

 6
     Dated: January 30, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                          3
21

22

23
